In an action by a wife and her husband to recover damages for personal injury, loss of services, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County, entered December 18, 1964 upon reconsideration, which adhered to the court’s original decision and denied their application for a preference in trial pursuant to this court’s special rules. Order affirmed, without costs. In our opinion, on the basis of the medical proof submitted, the court properly exercised its discretion in denying the preference (Peisachov v. La Barbera, 18 A D 2d 681; Scmtopatre v. Lieberman, 18 A D 2d 1021). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.